id office uilc cca_2009040814492252 -------------- number release date from ----------------------- sent wednesday april pm to ------------------------ cc ----------------- subject sec_6501 validity of consent to extend sol this responds to your request for advice on the application of sec_6501 to a series of four consents to extend the period of limitations the second of which was unsigned by the service as a result of this omission and the statute_of_limitations concerns it raises for the particular tax_year at issue appeals which noted the error while the case was under consideration has sent the case back to service personnel for review action the service has in turn asked for your advice on how to proceed based upon the limited facts presented to us we do not support an argument defending the validity of a form_872 that was unsigned by the service as this argument contravenes both the statute and our own regulation requiring execution by both parties sec_6501 sec_301_6501_c_-1 despite this break in the chain of consents which in hindsight likely caused the 3-year period under sec_6501 to expire for your further consideration we posit an alternative argument that the third and fourth consents signed by both parties still validly extend the 6-year statute_of_limitations under sec_6501 you have indicated that the facts of the case support the application of sec_6501 due to a substantial omission therefore a valid form_872 signed before the natural expiration of the year period or during the extension period agreed upon by the taxpayer and the service in a prior agreement to a date beyond that expiration would extend the period of limitations for assessment no reference to the 6-year period on form_872 is necessary wang v commissioner tc memo you have also mentioned the possible application of sec_6501 to this case we do not opine on that particular point please contact me with any further questions or comments thank you -------------------
